Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Paniaguas #31051 on 02/08/2021.

The application has been amended as follows: 


	time[[.]] , and
		wherein the applying in bulk one or more analytical rules allows the energy management system to optimize energy usage.

Claim 9, last line.
	usage can be determined as a function of said time-varying data[[.]] , and
		wherein the applying one or more analytical rules allows the energy management system to optimize energy usage. 

Claim 13, section (f) replace period with comma as shown below.
	(f) automatically apply in bulk one or more energy usage- related analytical rules at the same time to equipment types with the 6same tags, wherein each analytic rule has a unique set of equipment tag, point tags, and points[[.]] , to facilitate management of said time-varying data in order to manage energy usage of selected equipment.
Allowable Subject Matter
Claims 1, 2, 4-7, and 9-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner agrees with arguments presented on 10/26/2020, p. 14, that the closest prior art does not disclose automatically applying in bulk one or more analytical rules related to energy usage to each type of equipment, point or node that have been bulk tagged, wherein the trending of energy usage based on the selected equipment, points, or nodes based on said one or more analytical rules can be determined for said selected equipment, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668